                 Case 21-10527-JTD             Doc 207        Filed 04/06/21        Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

CARBONLITE HOLDINGS LLC, et al.,1                          Case No. 21-10527 (JTD)

                                   Debtors.                (Jointly Administered)

                                                           Re: Docket Nos. 179, 180, 181, 205, 206

                                       CERTIFICATE OF SERVICE

         I, Stanley B. Tarr, hereby certify that on April 5, 2021, I served or caused to be served the

Motion of the Official Committee of Unsecured Creditors to File Under Seal the Combined Objection

of the Official Committee of Unsecured Creditors to the TX/PA DIP Motion, the CA DIP Motion and

the Bid Procedures Motion and Attendant Declaration [Docket No. 179] via CM/ECF upon those

parties registered to receive such electronic notifications in this case and upon the persons or entities

listed on the attached Service List A via either (i) U.S. first-class mail, postage fully pre-paid, or (ii)

electronic mail, as indicated thereon. I further certify that on April 5, 2021, I served or caused to be

served the Combined Objection of the Official Committee of Unsecured Creditors to the TX/PA DIP

Motion, the CA DIP Motion and the Bid Procedures Motion [Docket No. 180] via CM/ECF upon those

parties registered to receive such electronic notifications in this case. I further certify that on April 5,

2021, I served or caused to be served the [SEALED] Combined Objection of the Official Committee of

Unsecured Creditors to the TX/PA DIP Motion, the CA DIP Motion and the Bid Procedures Motion


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
               Case 21-10527-JTD           Doc 207       Filed 04/06/21      Page 2 of 9




[Docket No. 181] via electronic mail upon the persons or entities listed on the attached Service List B.

I further certify that on April 6, 2021, I served or caused to be served the Declaration of Edward Kim

in Support of Combined Objection of the Official Committee of Unsecured Creditors to the TX/PA DIP

Motion, the CA DIP Motion and the Bid Procedures Motion [Docket No. 205] via CM/ECF upon those

parties registered to receive such electronic notifications in this case. I further certify that on April 6,

2021, I served or caused to be served the [SEALED] Declaration of Edward Kim in Support of

Combined Objection of the Official Committee of Unsecured Creditors to the TX/PA DIP Motion, the

CA DIP Motion and the Bid Procedures Motion [Docket No. 206] via electronic mail upon the persons

or entities listed on the attached Service List B.

Dated: April 6, 2021                             BLANK ROME LLP

                                                 /s/ Stanley B. Tarr
                                                 Regina Stango Kelbon (DE No. 5444)
                                                 Stanley B. Tarr (DE No. 5535)
                                                 Jose F. Bibiloni (DE No. 6261)
                                                 1201 Market Street, Suite 800
                                                 Wilmington, Delaware 19801
                                                 Telephone:      (302) 425-6400
                                                 Facsimile:      (302) 425-6464
                                                 E-mail:         Kelbon@BlankRome.com
                                                                 Tarr@BlankRome.com
                                                                 JBibiloni@BlankRome.com

                                                 -and-

                                                 HOGAN LOVELLS US LLP
                                                 Erin N. Brady
                                                 David P. Simonds
                                                 Edward McNeilly
                                                 1999 Avenue of the Stars, Suite 1400
                                                 Los Angeles, CA 90067
                                                 Telephone:    (310) 785-4600
                                                 Facsimile:    (310) 785-4601
                                                 Email:        erin.brady@hoganlovells.com
                                                               david.simonds@hoganlovells.com
                                                               edward.mcneilly@hoganlovells.com
Case 21-10527-JTD   Doc 207     Filed 04/06/21   Page 3 of 9




                        -and-

                        Kevin J. Carey
                        1735 Market St., Floor 23
                        Philadelphia, PA 19103
                        Telephone:     (267) 675-4600
                        Facsimile:     (267) 675-4601
                        Email:         kevin.carey@hoganlovells.com

                        Proposed Counsel to the Official Committee of
                        Unsecured Creditors
Case 21-10527-JTD   Doc 207   Filed 04/06/21   Page 4 of 9




                    SERVICE LIST A
                                                                     Case 21-10527-JTD                       Doc 207      Filed 04/06/21         Page 5 of 9
   Creditor Name            Attention           Address 1            Address 2          Address 3             City         State          Zip           Country          Email Address                Service Method

2245 Valley LLC        Attn: Jamie Johnson 225 W Hospitality Ln Suite 315                           San Bernardino   CA                         92408                                            VIA FIRST CLASS MAIL
                       Attn: Jason Young
Allan Company          CEO                 14620 Joanbridge St                                      Baldwin Park     CA                         91706                                            VIA FIRST CLASS MAIL

American Starlinger-   Attn: Wes Wood &
Sahm Inc.              Megan Jones         11 Jack Casey Ct                                         Fountain Inn     SC                         29644             wwood@starlingersahm.com       VIA EMAIL
American Supply        c/o Sterling
Company                Industries LP       Attn: Alex Nehora    1621 E 27th St                      Los Angeles      CA                         90011             anehorai@aol.com               VIA EMAIL

                                                                                                                                                                  michael.messersmith@arnoldp
                       Attn: Michael                                                                                                                              orter.com;
                       Messersmith, Sarah                                                                                                                         sarah.gryll@arnoldporter.com;
Arnold & Porter        Gryll, & Ginger                                                                                                                            ginger.clements@arnoldporter.
Kaye Scholer LLP       Clements           70 W Madison St       Suite 4200                          Chicago          IL            60602-4321                     com                           VIA EMAIL
B&B Plastics           Attn: Susana
Recyclers Inc.         Rodriguez          3040 N Locust Ave                                         Rialto           CA                         92377             info@bbplasticsinc.com         VIA EMAIL
                                          Attn: Andrew M.
                                          Kramer, David W.                                                                                                        akramer@otterbourg.com;
                                          Morse, & Frank J.                                                                                                       dmorse@otterbourg.com;
Bank Leumi USA         c/o Otterbourg PC  Pecorelli             230 Park Ave                        New York         NY            10169-0075                     fpecorelli@otterbourg.com      VIA EMAIL
California
Department of
Resources
Recycling &
Recovery                                   1001 I St            Mail Stop 9A                        Sacramento       CA                         95814                                            VIA FIRST CLASS MAIL

California Office of
the Attorney General                       PO Box 944255                                            Sacramento       CA            94244-2550                     bankruptcy@coag.gov            VIA EMAIL

CarbonLite Holdings  c/o Pachulski Stang Attn: Jeffrey W.       10100 Santa Monica
LLC                  Ziehl & Jones LLP   Dulberg                Blvd               13th Floor       Los Angeles      CA                         90067             jdulberg@pszjlaw.com           VIA EMAIL
CarbonLite Holdings  c/o Force Ten
LLC                  Partners LLC        Attn: Brian Weiss      20341 SW Birch St   Suite 220       Newport Beach    CA                         92660             bweiss@force10partners.com     VIA EMAIL
                                         Attn: James E.                                                                                                           joneill@pszjlaw.com;
CarbonLite Holdings c/o Pachulski Stang O'Neill & Steven W.                                                                                                       sgolden@pszjlaw.com;
LLC                  Ziehl & Jones LLP   Golden                 919 N Market St     17th Floor      Wilmington       DE                         19899             efile1@pszjlaw.com             VIA EMAIL
                     Attn: Director or
Cigna                Officer             400 N Brand Blvd       3rd Floor                           Glendale         CA                         91203             pdmglendale@cigna.com          VIA EMAIL
                     Attn: Finance
                     Division & Public
City of Riverside    Utilities           3900 Main St           6th Floor                           Riverside        CA                         92522             callcenter@riversideca.gov     VIA EMAIL
Custom Polymers
Pet LLC              Attn: Petra         831 E Morehead St      Suite 40                            Charlotte        NC                         28202             petra@custompolymers.com       VIA EMAIL
                     Delaware
Delaware Office of Department of         Carvel State                                                                                                             attorney.general@delaware.go
the Attorney General Justice             Building               820 N French St                     Wilmington       DE                         19801             v                            VIA EMAIL
Delaware Secretary Division of                                                                                                                                    dosdoc_bankruptcy@state.de.u
of State             Corporations        Franchise Tax          401 Federal St      PO Box 898      Dover            DE                         19903             s                            VIA EMAIL
Delaware State
Treasury                                 820 Silver Lake Blvd   Suite 100                           Dover            DE                         19904             statetreasurer@state.de.us     VIA EMAIL
Duris Corporation    Attn: Sam Hong      2655 1st St            Suite 250                           Simi Valley      CA                         93065             samhong805@gmail.com           VIA EMAIL
Emerging
Acquisitions LLC                         3592 W 5th Ave                                             Eugene           OR                         97402                                            VIA FIRST CLASS MAIL
Emerging             c/o Hershner Hunter                                                                                                                          hhecfb@hershnerhunter.com;
Acquisitions LLC     LLP                 Attn: Nancy K. Cary    180 E 11th Ave                      Eugene           OR                         97401             ncary@hershnerhunter.com       VIA EMAIL
Engie Resources      Attn: Tamara
LLC                  Cooper              PO Box 9001025                                             Louisville       KY            40290-1025                     tamara.cooper@engie.com        VIA EMAIL

Exact Staff Inc.       Attn: Jennie Bowles 21031 Ventura Blvd Suite 501                             Woodland Hills   CA                         91364             jbowles@exactstaff.com         VIA EMAIL
                                           9663 Santa Monica
Fairmont Logistics     Attn: Dalila Gomez Blvd                Suite 1092                            Beverly HIlls    CA                         90210             dalila@fairmontlogistics.com   VIA EMAIL
Federal
Communications                             Office of General
Commission             Attn: Matthew Berry Counsel              445 12th St SW                      Washington       DC                         20554                                            VIA FIRST CLASS MAIL
GP Harmon              dba Harmon          Attn: Susan Roth &                                                                                                     sroth@gapac.com;
Recycling LLC          Associates LLC      Jason Smither        1 Jericho Plaza     Suite 204       Jericho          NY            11753-1681                     jsmithe@gapac.com              VIA EMAIL


In re: CarbonLite Holdings LLC et al.
Case No. 21‐10527 (JTD)                                                                                                                                                                                           Page 1 of 4
                                                                     Case 21-10527-JTD                        Doc 207       Filed 04/06/21          Page 6 of 9
   Creditor Name            Attention           Address 1            Address 2           Address 3             City          State           Zip               Country          Email Address                Service Method

Indorama Ventures
Sustainable
Solutions - Fontana    Attn: Paul Lee      11591 Etiwanda Ave                                        Fontana           CA                          92337                 paul.lee@us.indorama.net       VIA EMAIL
Internal Revenue
Service                                    PO Box 21126                                              Philadelphia      PA                          19114                                                VIA FIRST CLASS MAIL
Internal Revenue       Attn: Susanne
Service                Larson              31 Hopkins Plaza      Room 1150                           Baltimore         MD                          21201                 sbse.Insolvency.balt@irs.gov   VIA EMAIL
                       Centralized
Internal Revenue       Insolvency
Service                Operation           PO Box 7346                                               Philadelphia      PA            19101-7346                                                         VIA FIRST CLASS MAIL
Internal Revenue
Service                Attn: Insolvency    1352 Marrows Rd       2nd Floor                           Newark            DE            19711-5445                                                         VIA FIRST CLASS MAIL
KT Resources           Attn: Kitaek Oh     1340 E Route 66       Suite 200-D                         Glendora          CA                          91740                 okt@ktresources.net            VIA EMAIL
Latham & Watkins                                                                                                                                                         jbjork@latham.com;
LLP                    Attn: Jeff Bjork    355 S Grand Ave       Suite 100                           Los Angeles       CA                          90071                 carbonlite.lwteam@lw.com       VIA EMAIL
Latham & Watkins
LLP                  Attn: James Ktsanes 330 N Wabash Ave Suite 2800                                 Chicago           IL                          60611                 james.ktsanes@lw.com           VIA EMAIL
Latham & Watkins     Attn: Andrew C.
LLP                  Ambruoso             885 Third Ave                                              New York          NY                          10022                 andrew.ambruoso@lw.com     VIA EMAIL
MacDermid            Attn: Deborah                                                                                                                                       deborah.gorzelany@macdermi
Incorporated         Gorzelany            PO Box 843568                                              Los Angeles       CA            90084-3568                          denthone.com               VIA EMAIL
Marglen Industries                        1748 Ward
Inc                  Attn: M. Cook        Mountain Rd NE                                             Rome              GA                          30161                 mcook@marglen.us               VIA EMAIL
                     Attn: Dan Zinman,
Miles Chemical       Tammy Simpers, &
Company Inc.         Gregg Milhaupt       12801 Rangoong St                                          Arleta            CA                          91331                 cs@mileschemical.com          VIA EMAIL
MoLo Solutions       Attn: Kelly Barnes   PO Box 7050                                                Carol Stream      IL            60197-7050                          kelly.barnes@shipmolo.com     VIA EMAIL
Nestle Waters North Attn: Maria French &                                                                                                                                 maria.french@waters.nestle.co
America Inc.         Tonia M. Cannon      900 Long Ridge Rd Bldg 2                                   Stamford          CT            06902                               m                             VIA EMAIL
                     c/o Troutman         Attn: Robert S.
Nestle Waters North Pepper Hamilton       Hertzberg & Kay                                                                                                                robert.hertzberg@troutman.co
America Inc.         Sanders LLP          Standridge Kress    4000 Town Center       Suite 1800      Southfield        MI            48075-1505                          m; kay.kress@troutman.com      VIA EMAIL
                     Attn: Pamela
                     Anderson
                     Cridlebaugh & Sid    2560 E Philadelphia                                                                                                            panderson@niagarawater.com;
Niagara Bottling LLC Gulati               St                                                         Ontario           CA                          91761                 sgulati@niagarawater.com    VIA EMAIL
Nissan Motor
Acceptance Corp.                          8900 Freeport Pkwy                                         Irving            TX                          75063                                                VIA FIRST CLASS MAIL
OCI International
Inc.                 Attn: Jake Hwang     11767 Katy Fwy      Suite 1140                             Houston           TX                          77079                 jake@ocii.net                  VIA EMAIL
Office of the        Attn: Michael B.     U.S. Department of 950 Pennsylvania
Attorney General     Mukasey              Justice             Ave NW                                 Washington        DC            20530-0001                                                         VIA FIRST CLASS MAIL
Office of the United
States Attorney for
the District of      c/o US Attorneys
Delaware             Office               Hercules Building   1313 N Market St                       Wilmington        DE                          19801                                                VIA FIRST CLASS MAIL
Official Committee                                                                                                                                                       nevrard@exactstaff.com;
of Unsecured                                                  23901 Calabasas                                                                                            gordonsmith17@yahoo.com;
Creditors            c/o Exact Staff Inc. Attn: Gordon Smith Rd                      Suite 1085      Calabasas         CA                          93201                 kgoodwin@exactstaff.com        VIA EMAIL

Official Committee     c/o Bantam                                                                                                                                        carolina.velarde@bantaminc.co
of Unsecured           Materials                                 4207 Ste. Catherine                                                                                     m;
Creditors              International       Attn: Vytas Gruodis   St W                Suite 202       Westmount         QC            H3Z 1P6               Canada        vytas.gruodis@bantaminc.com VIA EMAIL
Official Committee
of Unsecured           c/o rPlanet Earth                                                                                                                                 lworley@rplanetearth.com;
Creditors              Los Angeles LLC     Attn: Robert Daviduk 5300 S Boyle Ave                     Vernon            CA                          90058                 bob@rplanetearth.com           VIA EMAIL
Official Committee
of Unsecured           c/o rPlanet Earth                                                                                                                                 lworley@rplanetearth.com;
Creditors              Los Angeles LLC     Attn: Robert Daviduk 5300 S Boyle Ave                     Vernon            CA                          90058                 bob@rplanetearth.com           VIA EMAIL
Official Committee
of Unsecured                                                   2393 S Congress
Creditors              c/o Banyan Plastics Attn: Sloan Sherman Ave                   Suite 200       West Palm Beach   FL                          33406                 sloan@banyanplastics.com       VIA EMAIL
Official Committee
of Unsecured           c/o Niagara Bottling Attn: John           1440 S Bridgegate
Creditors              LLC                  Breedlove, Esq.      Dr                                  Diamond Bar       CA                          91765                 jbreedlove@niagarawater.com VIA EMAIL



In re: CarbonLite Holdings LLC et al.
Case No. 21‐10527 (JTD)                                                                                                                                                                                                  Page 2 of 4
                                                                       Case 21-10527-JTD                      Doc 207         Filed 04/06/21         Page 7 of 9
   Creditor Name            Attention            Address 1            Address 2           Address 3             City           State          Zip               Country          Email Address              Service Method
Official Committee     c/o Everrank
of Unsecured           Investment Group
Creditors              Inc.                 Attn: David Ha        17450 SIlica Dr                     Victorville        CA                         92395                 davidha@everrankca.com      VIA EMAIL
Official Committee
of Unsecured                                                                                                                                                              mark@replenysh.com;
Creditors              c/o Replenysh Inc.   Attn: Mark Armen      PO Box 515381       PMB 83530       Los Angeles        CA            90051-6681                         legal@replenysh.com         VIA EMAIL
Official Committee
of Unsecured                                                   2393 S Congress
Creditors              c/o Banyan Plastics Attn: Sloan Sherman Ave                    Suite 200       West Palm Beach    FL                         33406                 sloan@banyanplastics.com    VIA EMAIL

Official Committee     c/o Bantam                                                                                                                                         carolina.velarde@bantaminc.co
of Unsecured           Materials                                  4207 Ste. Catherine                                                                                     m;
Creditors              International        Attn: Vytas Gruodis   St W                Suite 202       Westmount          QC            H3Z 1P6              Canada        vytas.gruodis@bantaminc.com VIA EMAIL
Official Committee
of Unsecured                                                                                                                                                              mark@replenysh.com;
Creditors              c/o Replenysh Inc.   Attn: Mark Armen      PO Box 515381       PMB 83530       Los Angeles        CA            90051-6681                         legal@replenysh.com         VIA EMAIL
Official Committee     c/o Everrank
of Unsecured           Investment Group
Creditors              Inc.                 Attn: David Ha        17450 SIlica Dr                     Victorville        CA                         92395                 davidha@everrankca.com      VIA EMAIL
Olympic Wire &
Equipment Co. Inc.                          PO Box 3227                                               Newport Beach      CA                         92659                                             VIA FIRST CLASS MAIL

Orion Energy
Partners Investment c/o Latham &            Attn: James
Agent LLC           Watkins LLP             Ktsanes, Esq.         330 N Wabash Ave Suite 2800         Chicago            IL                         60611                 james.ktsanes@lw.com        VIA EMAIL
                                            Attn: Jeffrey E.
Orion Energy                                Bjork, Esq. &
Partners Investment c/o Latham &            Nicholas J.                                                                                                                   jeff.bjork@lw.com;
Agent LLC           Watkins LLP             Messana, Esq.         355 S Grand Ave     Suite 100       Los Angeles        CA                         90071                 nicholas.messana@lw.com     VIA EMAIL

Orion Energy
Partners Investment c/o Latham &            Attn: Andrew C.
Agent LLC           Watkins LLP             Ambruoso, Esq.        885 Third Ave                       New York           NY                         10022                 andrew.ambruoso@lw.com      VIA EMAIL
                    Attn: Andrew M.
                    Kramer & David E.                                                                                                                                     akramer@otterbourg.com;
Otterbourg P.C.     Morse                   230 Park Ave                                              New York           NY            10169-0075                         dmorse@otterbourg.com       VIA EMAIL
Pennsylvania Office
of the Attorney
General                                     Strawberry Square     16th Floor                          Harrisburg         PA                         17120                                             VIA FIRST CLASS MAIL
Pension Benefit     Office of the General
Guaranty Corp.      Counsel                 1200 K St NW                                              Washington         DC            20005-4026                                                     VIA FIRST CLASS MAIL
                                            15450 Salt Lake
Plastic Express        Attn: Monica Ruiz    Ave                                                       City of Industry   CA                         91745                                             VIA FIRST CLASS MAIL
Plastic Recycling
Corp of California     Attn: Sally Houghton PO Box 1400                                               Suisun City        CA            94585-4400                         shoughton@prcc.biz          VIA EMAIL
PNC Equipment                               655 Business
Finance LLC                                 Center Dr                                                 Horsham            PA                         19044                                             VIA FIRST CLASS MAIL
                       Attn: Heather
Polyquest Inc.         Mercer               1979 Eastwood Rd      Suite 201                           Wilmington         NC                         28403                                             VIA FIRST CLASS MAIL

PQ Recycling, a
Polyquest Company Attn: Megan Adams         1979 Eastwood Rd      Suite 201                           Wilmington         NC                         28403                 meganadams@polyquest.com VIA EMAIL
Quality Freight    Attn: Philip
Logistics Inc.     Wojtuniecki              24649 Mound Rd                                            Warren             MI                         48091                 pwojtuniecki@qflteam.com    VIA EMAIL
                   Attn: Jui-Li Yen &       14207 Monte Vista                                                                                                             sales@repetinc.com;
RePET Inc.         Jay Chein                Ave                                                       Chino              CA                         91710                 jchou@repetusa.com          VIA EMAIL
                   Division of
Secretary of State Corporations             Franchise Tax         PO Box 7040                         Dover              DE                         19903                                             VIA FIRST CLASS MAIL
Secretary of
Treasury                                    PO Box 7040                                               Dover              DE                         19903                                             VIA FIRST CLASS MAIL

Secretary of                                15th & Pennsylvania
Treasury                                    Ave NW                                                    Washington         DC                         20220                                             VIA FIRST CLASS MAIL
Securities &
Exchange               Attn: Marc Berger,
Commission             Regional Director    Brookfield Place      200 Vesey St        Suite 400       New York           NY            10281-1022                         bankruptcynoticeschr@sec.gov VIA EMAIL



In re: CarbonLite Holdings LLC et al.
Case No. 21‐10527 (JTD)                                                                                                                                                                                                 Page 3 of 4
                                                                        Case 21-10527-JTD                     Doc 207         Filed 04/06/21         Page 8 of 9
  Creditor Name             Attention               Address 1           Address 2         Address 3              City          State          Zip                 Country          Email Address                Service Method
Securities &
Exchange               c/o Office of General   Attn: Michael A.                                                                                                             secbankruptcy-ogc-
Commission             Counsel-Bankruptcy      Berman               100 F Street NE                   Washington         DC                         20549                   ado@sec.gov                   VIA EMAIL
Securities &           Attn: Mark
Exchange               Schonfeld, Regional     3 World Financial
Commission             Director                Center               Suite 400                         New York           NY            10281-1022                                                         VIA FIRST CLASS MAIL

                                                                                                                                                                            sena.customersupport@shell.c
Shell Energy North     Attn: Bankruptcy &      150 N Dairy Ashford                                                                                                          om; travis.torrence@shell.com;
America LP             Credit                  Rd                  Building F                         Houston            TX                         77079                   nashira.parker@shell.com       VIA EMAIL
Shermco Industries
Inc                    Attn: Allison Jones     PO Box 540545                                          Dallas             TX                         75354                   ajones@shermco.com            VIA EMAIL

Signature Business
Leasing LLC                                    225 Broadhollow Rd Suite 132W                          Melville           NY                         11747                                                 VIA FIRST CLASS MAIL
Sorema, Division of    Attn: Director or
Previero               Officer                 17 Via per Cavolto                                     Anzano del Parco   CO                         22040 Italy             cwcozart@aol.com              VIA EMAIL
Southern California    Attn: Director or
Edison Company         Officer                 10060 Telegraph Rd                                     Ventura            CA                         93004                                                 VIA FIRST CLASS MAIL
                                                                                                                                                                            fdavis@hsblawfirm.com;
                                                                                                                                                                            hharrington@hsblawfirm.com;
                                                                                                                                                                            mphillips@mmwr.com; marc-
                                                                                                                                                                            phillips-
Starlinger & Co.       c/o Haynsworth          Attn: Frank T. Davis                                                                                                         8177@ecf.pacerpro.com;
Gesellschaft M.B.H.    Sinkler Boyd PA         III                  1201 Main St      2nd Floor       Greenville         SC                         29601                   smcguffin@hsblawfirm.com      VIA EMAIL
Stonebriar
Commercial Finance
LLC                                            5601 Granite Pkwy    Suite 1350                        Plano              TX                         75024                                                 VIA FIRST CLASS MAIL
Susquehanna
Commercial Finance
Inc.                                           2 Country View Rd    Suite 300                         Malvern            PA                         19355                                                 VIA FIRST CLASS MAIL
Texas Office of the
Attorney General                               300 W 15th St                                          Austin             TX                         78701                                                 VIA FIRST CLASS MAIL
Toyota Industries
Commercial Finance
Inc.                                           PO Box 9050                                            Dallas             TX            75019-9050                                                         VIA FIRST CLASS MAIL
Toyota Motor
Corporation                                    PO Box 3457                                            Torrance           CA                         90510                                                 VIA FIRST CLASS MAIL
UMB Bank N.A., as
Trustee                                        120 S Sixth St       Suite 1400                        Minneapolis        MN                         55402                                                 VIA FIRST CLASS MAIL
UMB Bank N.A., in
its separate
capacities as TX DIP                                                                                                                                                        michael.messersmith@arnoldp
Agent, PA DIP                                  Attn: Michael D.                                                                                                             orter.com;
Agent, TX Bonds                                Messersmith, Sarah                                                                                                           sarah.gryll@arnoldporter.com;
Trustee, and PA   c/o Arnold & Porter          Gryll, & Ginger                                                                                                              ginger.clements@arnoldporter.
Bonds Trustee     Kaye Scholer LLP             Clements           70 W Madison St     Suite 4200      Chicago            IL            60602-4231                           com                           VIA EMAIL
                  Attn: Shameka
Waste Management Harney                        1001 Fannin          Suite 4000                        Houston            TX                         77002                   sharney@wm.com                VIA EMAIL
Wells Fargo Bank
N.A.                                           PO Box 3072                                            Cedar Rapids       IA            52406-3072                                                         VIA FIRST CLASS MAIL
WorldWide of New Attn: Lisa Lee & Jeff
York Inc.         SooHoo                       169 Commack Rd       Suite 339                         Commack            NY                         11725                   jeff@wwofny.com               VIA EMAIL
                  Attn: Robert S.
Young Conaway     Brady, Edwin J.                                                                                                                                           rbrady@ycst.com;
Stargatt & Taylor Harron, & Kara                                                                                                                                            eharron@ycst.com;
LLP               Hammond Coyle                1000 N King St                                         Wilmington         DE                         19801                   kcoyle@ycst.com               VIA EMAIL




In re: CarbonLite Holdings LLC et al.
Case No. 21‐10527 (JTD)                                                                                                                                                                                                     Page 4 of 4
            Case 21-10527-JTD     Doc 207     Filed 04/06/21    Page 9 of 9




                                  SERVICE LIST B

Steven W. Golden       Pachulski Stang Ziehl & Jones LLP   sgolden@pszjlaw.com
Richard M. Pachulski   Pachulski Stang Ziehl & Jones LLP   rpachulski@pszjlaw.com
Gabriel I. Glazer      Pachulski Stang Ziehl & Jones LLP   gglazer@pszjlaw.com
James E. O'Neill       Pachulski Stang Ziehl & Jones LLP   joneill@pszjlaw.com
Joseph McMahon         Office of the U.S. Trustee          joseph.mcmahon@usdoj.gov
Andrew Ambruoso        Latham & Watkins LLP                Andrew.Ambruoso@lw.com
James Ktsanes          Latham & Watkins LLP                James.Ktsanes@lw.com
Nicholas Messana       Latham & Watkins LLP                Nicholas.Messana@lw.com
Jeff Bjork             Latham & Watkins LLP                Jeff.Bjork@lw.com
James Ktsanes          Latham & Watkins LLP                James.Ktsanes@lw.com
Chirag Dedania         Latham & Watkins LLP                Chirag.Dedania@lw.com
Markus Marwitz         Latham & Watkins LLP                Markus.vonderMarwitz@lw.com
Brad Warner            Latham & Watkins LLP                Brad.Warner@lw.com
Andrew Kramer          Otterbourg P.C.                     akramer@otterbourg.com
Frank Pecorelli        Otterbourg P.C.                     FPecorelli@otterbourg.com
Sarah Gryll            Arnold & Porter Kaye Scholer LLP    Sarah.Gryll@arnoldporter.com
